Order reversed on the law, with ten dollars costs and disbursements, and plaintiff’s motion for an injunction pendente lite granted. In our opinion, under section 164 of the Greater New York Charter* and chapter 15, article 2, section 30, subdivision 2, of the Code of Ordinances of the City of New York, the commissioner of public markets has no power to grant a license for a stand within what is known as “ Farmers’ Square ” in Wallabout Market to any except farmers and market gardeners. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.

 See Laws of 1901, chap. 466, § 164, as amd. by Laws of 1903, chap. 514.— [Rep.